DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After Quick Path Disclosure Statement, application has been re-opened.  Claims 19 – 40 and 42 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after a Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 - 23, 25 - 27, 29 - 32, 34 - 40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya et al. (U.S PreGrant Publication No. 2018/0146117 A1, cited in a Quick Path IDS filed on 04/04/2022 after NOA filed on 02/04/2022, hereinafter ‘Oya’).

With respect to claim 35, Oya teaches an image processing apparatus (i.e., a MFP 100, ¶0026, Fig. 1) comprising: a display (i.e., a display unit 105, Fig. 1); and 
a controller (e.g., a operation controller 106, Fig. 1) including a processor (e.g., a processor, ¶0092) and a memory (e.g., a storage medium, ¶0092), the controller configured to: 
cause a user authenticated by a login application which is enabled to login the image processing apparatus and allow the authenticated user to use at least a function which can be operated via the display in accordance with the login (e.g., cause a user authenticated by a login program which is enabled to login the MFP 100 and once the login program is activated, it continues to operate as long the user does not disable it, ¶0006, ¶0042, ¶0047); and 
control the image processing apparatus so that the at least a function is not used in a case where alteration of the login application is detected (e.g., when an abnormality is detected by the login program, execution of the job is being restricted, abstract, ¶0024, ¶0077).

With respect to claim 20, Oya teaches the image processing apparatus according to claim 35, wherein the controller is further configured to perform detection of the alteration of the login application when activating the image processing apparatus (e.g., When the program is activated, the abnormality of the program can be detected, ¶0042 - ¶0046).

With respect to claim 21, Oya teaches the image processing apparatus according to claim 35, wherein the controller is further configured to perform detection of the alteration of the login application when the login application is switched from disabled to enabled (e.g., up to an administrator, if the administrator enables it, then the abnormality can be detected if enabled, ¶0024, ¶0077).

With respect to claim 22, Oya teaches the image processing apparatus according to claim 35, wherein the function includes at least one or more of a copy, a scan and a fax functions (e.g., refer to ¶0033 wherein teaches several functions such as copying, printing or faxing). 

With respect to claim 23, Oya teaches the image processing apparatus according to claim 35, wherein the controller is further configured to display, on the display, a message indicating that the alteration of the login application is detected in a case where the alteration of the login application is detected (Fig. 7 – S707).  

With respect to claim 25, Oya teaches the image processing apparatus according to claim 35, wherein the controller is further configured to disable the login application in a case where the alteration of the login application is detected (See ¶0077 for explanation).  

With respect to claim 26, it's rejected for the similar reasons as those described in connection with claim 35 and the setting of a login application to be enabled is also taught in ¶0076 and Fig. 11C of Oya.

With respect to claim 27, Oya teaches the image processing apparatus according to claim 26, wherein the controller is further configured not to perform detection of the alteration of the login application in a case where the login application is set to be disabled (e.g., up to an administrator, if the administrator disables it, then the abnormality can not be detected if disabled, ¶0024, ¶0077).  

With respect to claim 29 – 32 and 34, these are rejected for the similar reasons as those described in connection with claim 20 – 23 and 25, respectively.

With respect to claim 36, this is a method claim corresponding to the apparatus claim 35.  Therefore, this is rejected for the same reasons as the apparatus claim 35.

With respect to claim 37, it's rejected for the similar reasons as those described in connection with claim 36.

With respect to claim 38, arguments analogous to claim 35 are applicable. The use of a non-transitory computer-readable recording medium executed by at least a computer (CPU) as described in claim 38 is explicitly taught by ¶0092 of Oya.

With respect to claim 39, arguments analogous to claim 35 are applicable. The use of a non-transitory computer-readable recording medium executed by at least a computer (CPU) as described in claim 38 is explicitly taught by ¶0092 of Oya and the setting of a login application to be enabled is also taught in ¶0076 and Fig. 11C of Oya.

With respect to claim 40, it's rejected for the similar reasons as those described in connection with claim 35 and the setting of the login application to be enabled is also taught in ¶0076 and Fig. 11C of Oya.

With respect to claim 42, this is a method claim corresponding to the apparatus claim 40.  Therefore, this is rejected for the same reasons as the apparatus claim 40.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Yoshida (U.S PreGrant Publication No. 2009/0210723 A1, also cited in the Quick Path IDS filed on 04/04/2022 after NOA filed on 02/04/2022, hereinafter ‘Yoshida’).

With respect to claim 19, Oya teaches the image processing apparatus according to claim 35, but fails to teach wherein the controller is further configured to perform detection of the alteration of the login application using a hash value of a file of the login application.  
However, in the same field of endeavor of detecting in application/software/program, Yoshida teaches: wherein the controller is further configured to perform detection of the alteration of the application using a hash value of a file of the application (e.g., perform detection of a firmware using hash value of the firmware, ¶0010)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image processing apparatus of Oya as taught by Yoshida since Yoshida suggested in ¶0010 that such modification would prevent falsification in order to ensure that the program/application to use (or to be used) is the genuine or not.

With respect to claim 28, it's rejected for the similar reasons as those described in connection with claim 19.

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Yoo (U.S PreGrant Publication No. 2002/0059570 A1, hereinafter ‘Yoo’).

With respect to claim 24, Oya teaches the image processing apparatus according to claim 35, but fails to teach: wherein the controller is further configured to display, on the display, a message prompting to install the login application in a case where the alteration of the login application is detected.  
However, in the same field of endeavor of application/program, Yoo teaches:  wherein the controller is further configured to display, on the display, a message prompting to install an application in a case where the alteration of the application is detected (Yoo: e.g., Display a message to advise a user that a program needs to be reinstalled even if any of the programs stored in a memory is damaged, ¶0043, ¶0035).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image processing apparatus of Oya as taught by Yoo since Yoo suggested in ¶0043 and ¶0035 that such implementation would restore the application in order to make it convenient to make it to the previous working condition. 

With respect to claim 33, it's rejected for the similar reasons as those described in connection with claim 24.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Koike et al. (U.S PG Publication No. 2020/0021692 A1)1

1This reference teaches a VM/FW unit 209 may request the UI unit 202 to display a message indicating that a given application is altered, and the given application is re-installed using the pre-installation package 216.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674